     Case 2:21-cr-00355-JAK Document 48 Filed 09/01/21 Page 1 of 1 Page ID #:278

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


                                  CRIMINAL MINUTES -GENERAL
 Case No.      CR 21-00355                                                 Date      September 1, 2021

 Title         United States v. Tyler Mishael Green



 Present: The Honorable     Margo A. Rocconi, United States Magistrate Judge

                   Erica Bustos                                              n/a
                   Deputy Clerk                                    Court Reporter /Recorder

         Attorneys Present for Government:                     Attorneys Present for Defendant:

                          n/a                                                  n/a

 Proceedings:            ORDER OF DETENTION

    Defendant is alleged to have violated the terms of pretrial release. Defendant is ordered
DETAINED and held to answer the violation petition before the assigned district judge.




CV-90(10/08)                             CIVIL NIINUTES -GENERAL                                  Page 1 of 1
